          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

CARL DONLEY
ADC #136226                                                PLAINTIFF

v.                    No. 4:19-cv-646-DPM

TURN KEY MEDICAL,
Doctor, Medical Staff                                  DEFENDANT

                           JUDGMENT
     Donley' s complaint is dismissed without prejudice.



                                D .P. Marshall Jr.
                                United States District Judge
